Citation Nr: 1143307	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  11-18 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954.  He was awarded the Purple Heart Medal due to injuries sustained during combat operations.  He died on October [redacted], 2008.  The appellant is the Veteran's widow. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia Pennsylvania.  The Pittsburgh, Pennsylvania RO otherwise has jurisdiction of the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disorder caused his death, or substantially or materially contributed to it.  See 38 C.F.R 3.312 (2011).  A service-connected disorder is one that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110. 

A service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A service-connected disability will be considered a contributory cause of death when such disability contributed substantially, or combined to cause death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c). 

In determining whether a service-connected disability was a contributory cause of death, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

In this case, it has been shown that the Veteran's service records are fire-related and therefore unavailable.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the claimant in the development of her claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The record reveals that the Veteran died in October 2008.  At that time, service connection was in effect for posttraumatic stress disorder (PTSD) for which a 50 percent evaluation was assigned, residuals of a cold weather injury to the bilateral lower extremities for which two separate 30 percent evaluations were assigned for each lower extremity, and a total disability rating based on individual unemployability (TDIU) was assigned and had been in effect since June 2002 due to the Veteran's service-connected PTSD and residuals of a cold weather injury to the bilateral lower extremities.  His death certificate states the immediate cause of death was atherosclerotic cardiovascular disease.  Conditions contributing to death, but not resulting in the underlying cause of death, included hypertension, congestive heart failure, coronary artery disease, and an acute myocardial infarction.  

The appellant asserts that the both of the Veteran's service-connected conditions ultimately caused or contributed to the cause of the his death.  To that effect, she asserts that the Veteran suffered from PTSD since his return from Korea in 1954.  She states that he did not receive a diagnosis or treatment for PTSD until he began seeking treatment for other health conditions because he was too ashamed of the disorder.  The record reflects that he was initially diagnosed with PTSD in June1997 following a VA examination.  On that occasion, the Veteran reported that his symptoms of PTSD dated back to his return from service in 1954.  The appellant submitted lay statements of multiple witnesses attributing the Veteran's demise to his service-connected PTSD.  Those statements discuss the Veteran's behavior changes through the years, including becoming more withdrawn and isolated.  Post-service VA treatment records show that the Veteran associated feelings of stress, panic, hypervigilance, and irritableness with his PTSD.  They further show that in attempts to avoid symptoms of PTSD, he worked as many hours as possible and he slept very little.  In the Appellant's Brief dated August 2011, the appellant's representative cited medical literature which was asserted to demonstrate that current accepted medical principals relate that a psychiatric disorder can cause, or aggravate a cardiovascular disorder, to include myocardial infarction.  

Regarding the Veteran's service-connected residuals of a cold weather injury of the bilateral lower extremities, the appellant asserts that the Veteran suffered from a pulmonary embolism which she believes may be related to the circulatory disturbances that resulted from the service-connected residuals of a cold weather injury of the bilateral lower extremities.  

Unfortunately, however, the Board's review of the record reveals that it is incomplete.  Specifically, VA treatment records show that the Veteran received individual counseling for his service-connected PTSD once a week at the Pittsburgh Vet Center since approximately June 2004.  However, it does not appear that such records have been requested or associated with the claims folder.  Similarly, there are no VA treatment records associated with the claims folder dating from September 2004 through March 2008.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In addition, the record indicates that there may additional private treatment records that have not been associated with the claims file.  The death certificate shows that that Veteran died upon arriving in the emergency room at the Jefferson Regional Medical Center.  However, the only treatment records associated with the claims file from the Jefferson Regional Medical Center are dated from September to October 2006.  In order to assure that the complete medical records regarding the Veteran's final illness have been obtained, the RO should attempt to obtain any additional private treatment records from the Jefferson Regional Medical Center since October 2006.  

Finally, pursuant to 38 U.S.C.A. § 5103A(d), VA will provide a medical examination or obtain a medical opinion if the record including lay or medical evidence contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  See also 38 C.F.R. § 3.159(c) (4) (2011).  In this appeal, there is competent lay statements and a citation to medical literature which attribute the Veteran's death to his service-connected disabilities, however, there are no medical opinions addressing the questions of whether there exists a medical relationship, if any, between the Veteran's service-connected conditions and the cause of his death; such medical opinions would be helpful in resolving the claim.  See 38 U.S.C.A. § 5103A (d) (2) (West 2002); 38 C.F.R. § 3.159(c) (4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records from the Pittsburgh VAMC dating since September 2004 and from the Pittsburgh Vet Center dating since June 2004.  In addition, ask the appellant to identify any private or VA treatment records relevant to the claim on appeal, to include any private treatment records dating since October 2006 from the Jefferson Regional Medical Center located in Jefferson Hills, Pennsylvania.  This should include records of the terminal treatment in the emergency room.  Appellant's assistance in obtaining and identifying records should be solicited as needed.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  All efforts to obtain these records should be documented in the claims file.

2. After all available records and/or responses have been associated with the claims file, forward the entire claims file to an appropriate VA medical specialist for the purpose of obtaining an opinion as to the relationship, if any, between the Veteran's death and his service-connected PTSD.  The reviewer should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected PTSD jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto, or, whether the Veteran's service-connected PTSD caused or contributed substantially or materially to cause his death.  

A "contributory cause of death" is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death. 

In rendering the requested opinion, the reviewer must consider and address the post-service treatment records, the certificate of death, the lay contentions of record, and the appellant's citing of medical literature, and set forth all findings, along with the complete rationale for the conclusions reached.  If the examiner cannot offer an opinion without resort to speculation, he or she must so state and explain why speculation is required.

3.  After all available records and/or responses have been associated with the claims file, forward the entire claims file to an appropriate VA medical specialist for the purpose of obtaining an opinion as to the relationship, if any, between the Veteran's death and his service-connected residuals of a cold weather injury to his bilateral lower extremities.  The reviewer should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected residuals of a cold weather injury to his bilateral lower extremities jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto, or, whether the Veteran's service-connected residuals of a cold weather injury to his bilateral lower extremities caused or contributed substantially or materially to cause his death.  

A "contributory cause of death" is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death. 

In rendering the requested opinion, the reviewer must consider and address the post-service treatment records, the certificate of death, the lay contentions of record, and set forth all findings, along with the complete rationale for the conclusions reached.  If the examiner cannot offer an opinion without resort to speculation, he or she must so state and explain why speculation is required.

4.  Thereafter, the claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



